DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The office action is being examined in response to the filed amendments on November 18, 2020 as well as the interview on April 15, 2021.
Claims 1, 6, and 17 were amended by the applicant and hereby entered.  
Claim 18 was cancelled by applicant.
Claims 1, 6, and 17 have been amended by Examiner’s amendment.  Claims 2 and 11  were cancelled by examiner amendment.   (see attached).
Claims 1, 3-10, 12-17, and 19-20 are pending and have been examined. 
A terminal disclaimer was filed 9/4/2020.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Ryan Gleitz on April 15, 2021 for the claim amendments.  

Allowable Subject Matter
Claims 1, 3-10, 12-17, and 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous 112 rejections have been withdrawn due to amendments. 
The claim amendment has been amended by examiner’s amendment (see attached).  
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because it is a practical application.  Please also see the reasons for allowance in the parent applications.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
a correlation processor configured to receive data indicative of a portfolio including a first tradable instrument and a second tradable instrument, and calculate a correlation for the first tradable instrument and the second tradable instrument based on real time data associated with the first tradable instrument and the second tradable instrument; 
	an offset generator configured to, in response to the correlation for the first tradable instrument and the second tradable instrument, generate a first asymmetrical offset for the first tradable instrument as compared to the second tradable instrument and, in response to the correlation for the first tradable instrument and the second tradable instrument, generate a second asymmetrical offset for the second tradable instrument as compared to the first tradable instrument, wherein the first asymmetrical offset or the second asymmetrical offset is applied to a margin requirement for the portfolio; and 
	an exchange device configured to execute a transaction including the first tradable instrument or the second tradable instrument,
wherein a plurality of windows for windows classes for the first tradable instrument and the second tradable instrument are sized based on a corresponding correlation.
The following prior art of reference have been deem most relevant to the allowed claim(s):
Joint Audit Committee (NPL1: Margins Handbook) hereby referred to as NPL1  discloses margin rates and requirements on domestic contracts that are governed by individual exchanges.  
Push (US 20020035531 A1) discloses a money market mutual fund and a method for improving the efficiency of margining exchange-traded futures and options contracts is described. Shares of at least one mutual find are purchased by a futures commission merchant (FCM) on behalf of itself or its customer. The FCM then transfers or pledges at 
Hylton (US 20030225648 A1) discloses a method of applying a substantially constant leverage to a value of a log-normal distributed asset includes providing an underlying log-normal distributed asset having an original volatility σ and an original yield q. The asset includes an associated value S denominated in a currency having an associated interest rate r. The method and system also include applying a leveraging factor L to produce a modified value, volatility and/or a modified yield.
Kraus (US 7603303 B1) discloses a margin requirement is computed while trading. The margin requirement may be calculated while trading because the preferred system takes into account working orders to generate the margin requirement. The on the fly possibility allows the preferred system to provide pre-trade risk calculations, but can also be used to provide post-trade calculations. A generic spread number and the maximum number of outright positions are determined. Using the spread positions and the maximum number of outright positions, a spread margin and an outright margin are calculated, which when summed provide a total margin requirement. Limits based in part on the total margin requirement may be imposed on one or more traders.
Claims 1, 3-10, 12-17, and 19-20 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Commodity Futures Trading Commission Division of the Trading and Markets  (NPL: Review of Standard Portfolio Analysis of Risk (“SPAN”) Margin System is pertinent because it provides details into the SPAN Margining System.  
Schluetter  (US 7792735 B1) is pertinent because it utilizes risk management using average expiration times.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694